DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-10 and 55-64 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (2016/0020803) in view of Park et al (2019/0208405 hereinafter Park1) and Park et al (2018/0123803 hereinafter Park2).
Regarding claims 1, 55 and 64.  Cha teaches a program, terminal and a data downloading method, implemented by a terminal, wherein the data downloading method comprises:
obtaining first information pre-provisioned in the terminal, wherein the first information comprises at least one networking profile (0036 – UE is connected to an MNO based on a provisioning profile 185 (e.g., initial user profile) which is stored in eSIM.  0045 – when there is a plurality of provisioning profiles 185, the UE may search for peripheral MNO networks which may be registered using at least one of the plurality of provisioning profiles 185.  0045-0046, 0060 – UE comprises eSIM used for storing at least one provisioning profile and a configuration manager 180.  0098 - The configuration manager 170 may extract information related to a server device from a provisioning profile.  The configuration manager may connect to a second network using information related to the server device);
obtaining second information about to-be-downloaded data, wherein the second information comprises an identifier 
(0036 – UE is connected to an MNO based on a provisioning profile 185 (e.g., initial user profile) which is stored in eSIM.  0045 – when there is a plurality of provisioning profiles 185, the UE may search for peripheral MNO networks which may be registered using at least one of the plurality of provisioning profiles 185.  0045-0046, 0060 – UE comprises eSIM used for storing at least one provisioning profile and a configuration manager 180.  0098 - The configuration manager 170 may extract information related to a server device from a provisioning profile.  The configuration manager may connect to a second network using information related to the server device);
performing, using the at least one piece of authentication information, two-way authentication between the terminal and the server before downloading the to-be-downloaded data,
sending a first message to the server (0100 – if the UE is connected to the second network, the configuration manager 170 may provide support to connect the SIM 180 to the server device by means of a second network.  0101 – the server device may collect a profile corresponding to the UE in response to a request from the UE, and may provide the collected profile to the SIM 180 of the UE.  0060 - The UE downloads and installs a profile by means of a communication channel established between the SIM and servicer device), wherein the first message comprises the identifier 
receiving a second message from the server, wherein the second message comprises data corresponding to the identifier  (0100 – if the UE is connected to the second network, the configuration manager 170 may provide support to connect the SIM 180 to the server device by means of a second network.  0101 – the server device may collect a profile corresponding to the UE in response to a request from the UE, and may provide the collected profile to the SIM 180 of the UE.  0060 - The UE downloads and installs a profile by means of a communication channel established between the SIM and servicer device).
Cha does not teach using at least one piece of authentication information to perform two-way authentication between the UE and the server before downloading the to-be-downloaded data.
Park1 teaches the eUICC may download and install a subscriber identifier and encryption key (a CI public key or a CI certificate) in OTA from an SM-DP+ (0058, 0080-0081).  The eUICC may store a plurality of CI certificates or CI public keys and may authenticate an eUICC manager and a profile provider using these certificates and public keys.  For example, the eUICC may include a certificate corresponding to C11 and C12 and may authenticate procedure with an eUICC manager/profile provider corresponding to the corresponding certificate.  When the authentication is completed, the UE may download a profile from the corresponding eUICC manager/profile provider (e.g., an SM-DP) (00920119-0120).  The SM-DP+ may be understood as a server which generates and manages a profile (0065).  The eUICC may store a CI public key or a CI certificate and a private key of the eUICC (0075).  The event may include URL information of the eSIM server the UE should access to perform authentication and/or download a profile (0104).  The UE may authenticate an SM-DP+ with the CI certificate included in the eUICC (0107).  The ICCID information of the UICC associated with the matching ID a new ICCID, a code version which is an operator code of the SM-DP+, URL information of the SM-DP+, or the like (0117)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha to use CI certificates or CI public keys (e.g., at least one piece of authentication information) as taught by Park1 in order to first authenticate the UE before downloading a profile thereby ensuring a secure connection between the UE and SM-DP+ (e.g., server).  
Cha in view of Park1 do not teach information of the data to be downloaded comprises an identification 
	Park2 teaches to-be-downloaded data for roaming, for example, when the user travels abroad (0010-0011).  Park2 teaches an identifier for the data to-be-downloaded can be referred to as a profile identifier, ICCID, ISD-P, or a factor matching profile.  The profile ID may indicate a unique identifier of each profile (0045).  The eUICC manufacturer may issue an eUICC certificate by signing a certificate content with a private key (0068).  The SM-DP+ may check whether there is a to-be-downloaded profile corresponding to the MatchingID or EID (0125, 0137).  The SM-DP+ may map a profile to-be-downloaded, by using the EventID (or NotificationID, MatchingID, or Activation Code Token) value received (0140).  The SM-DP+ first authenticates the UE (0180-0183).  Only when the verification as described above is successful, the SM-DP+ may approve the profile download (0184).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha in view of Park1 to obtain second information about to-be-downloaded data having an identifier (e.g., profile identifier) as taught by Park2 in order to provision/download profiles for different network operators when the UE travels abroad.  
Regarding claims 2 and 56.  Cha teaches wherein the first networking profile is required for downloading the data (0036 – provisioning profile 185 is required for downloading data, 0060 – provisioning profile is required for downloading data regarding Verizon MNO).
Regarding claims 3 and 57.  Cha teaches wherein the at least one networking profile is pre-provisioned in at least one of an installed application installation package or a primary platform of the terminal (0060 – SIM stores at least one provisioning profile 185).
Regarding claims 4 and 58.  Cha teaches wherein the at least one networking profile is pre-provisioned in an installed application installation package, and wherein the first networking profile is required for downloading the data (0060 – SIM 180 may store at least one provisioning profile 185 associated with registering a specific MNO.  For example, the SIM 185 may store at least one provisioning profile for SKT MNO, the provisioning profile 185 of KT MNO, or the provisioning profile 185 of the Verizon MNO, and the like, wherein the first network profile 185 is required for downloading the data regarding Verizon MNO).
Regarding claims 5 and 59. Wherein the at least one networking profile is pre-provisioned in an installed application installation package, and wherein the first networking profile is not required for downloading the data (0060 – SIM 180 may store at least one provisioning profile 185 associated with registering a specific MNO.  For example, the SIM 185 may store at least one provisioning profile for SKT MNO, the provisioning profile 185 of KT MNO, or the provisioning profile 185 of the Verizon MNO, and the like, wherein the first network profile 185 is not required for downloading the data regarding Verizon MNO since the first networking profile may be for another MNO, for example, SKT MNO).
Regarding claims 6 and 60.  Cha does not explicitly teach wherein the at least one networking profile is not pre-provisioned in an installed application installation package.
Park1 teaches wherein the at least one networking profile is not pre-provisioned in an installed application package the UE may directly access the eUICC manager through previously collected URL of the eUICC manager (0078).  When the at least one network profile is not pre-provisioned, the UE may access the URL of the eSIM server (0105).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha to use the URL of the eSIM server when the UE does not have a pre-provisioned networking profile as taught by Park1 in order to download different profiles to the UE when the UE moves abroad, even if the UE does not have a pre-provisioned networking profile.
Regarding claims 7 and 61.  Cha does not teach wherein the second information further comprises a public key identifier of a certificate issuer (CI).
	Park1 teaches public key identifier of CI (0058, 0075, 0092) thereby authenticating the UE and SM-DP+ before downloading profile.
	Park2 teaches public key identifier of a CI (0121, 0130-0131, 0138) used for authentication.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha to use public key identifier of CI as taught by Park1 and Park2 thereby authenticating the UE and SM-DP+ before downloading profile.
Regarding claims 8 and 62.  Cha does not teach determining first authentication information corresponding to the public key identifier of the CI from the at least one piece of authentication information, and wherein the first authentication information provides two-way authentication between the terminal and the server.
Park1 teaches public key identifier of CI (0058, 0075, 0092) thereby authenticating (e.g., two-way authentication between UE and SM-DP+) the UE and SM-DP+ before downloading profile.
	Park2 teaches public key identifier of a CI (0121, 0130-0131, 0138) used for authentication.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha to use public key identifier of CI as taught by Park1 and Park2 thereby authenticating the UE and SM-DP+ before downloading profile.
Regarding claims 9 and 63.  Cha does not teach wherein the at least one piece of authentication information is pre-provisioned in at least one of an installed application installation package. 
Park1 teaches public key identifier of CI (0058 – the eUICC may download and install a subscriber identifier and an encryption key in OTA from an SM-DP+, 0075 – eUICC may store a CI public key, 0092 – UE may store a plurality of CI public keys) thereby authenticating (e.g., two-way authentication between UE and SM-DP+) the UE and SM-DP+ before downloading profile.
	Park2 teaches public key identifier of a CI (0121, 0130-0131 wherein eUICC stores CI public key, 0138) used for authentication.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha to use public key identifier of CI stored in the eUICC as taught by Park1 and Park2 thereby authenticating the UE and SM-DP+ before downloading profile.
Regarding claims 10 and 63.  Cha does not teach the at least one piece of authentication information is pre-provisioned in a primary platform of the terminal.
Park1 teaches public key identifier of CI (0058 – the eUICC may download and install a subscriber identifier and an encryption key in OTA from an SM-DP+, 0075 – eUICC may store a CI public key, 0092 – UE may store a plurality of CI public keys) thereby authenticating (e.g., two-way authentication between UE and SM-DP+) the UE and SM-DP+ before downloading profile.
	Park2 teaches public key identifier of a CI (0121, 0130-0131 wherein eUICC stores CI public key, 0138) used for authentication.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cha to use public key identifier of CI stored in the eUICC as taught by Park1 and Park2 thereby authenticating the UE and SM-DP+ before downloading profile.
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-10 and 55-64have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646